Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation Withdrawn
In light of the claim amendment with respect to claim 17 in this response, none of present claim limitations have been interpreted under 35 U.S.C. 112(f). 



Claim Rejections - 35 USC § 112-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed fails to teach or suggest that mere “presence of the substrate in the single deposition chamber successively applies each of the plurality of different deposition material layers on the substrate from the spray nozzle” as now recited in claim 1, last few lines.  This assertion that the presence of the substrate in the deposition chamber [causes or results in] successive application of the different deposition material layers constitutes new matter.  This may also imply that the substrate presence in the deposition chamber is sensed/detected and this too is not supported by the original specification. 
The specification as originally filed fails to teach or suggest that mere “presence of the substrate in the single deposition chamber successively applies each of the plurality of different deposition material layers on the substrate from the spray nozzle” as now recited in claim 18, last few lines.  This assertion that the presence of the substrate in the deposition chamber [causes or results in] successive application of the different deposition material layers constitutes new matter.  This may also imply that the substrate presence in the deposition chamber is sensed/detected and this too is not supported by the original specification. 

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-7, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753).
             Kalisch provides a deposition apparatus for producing OLEDs, the apparatus comprising a deposition chamber (1); evaporators or 5vaporizers including different vaporizable deposition materials (11-14; see abstract; see Fig. 1) in communication with the deposition chamber; and a mixing chamber (2) connected to the vaporizers and in which the vaporized different deposition materials are mixable; a substrate support or susceptor (4); and an inlet element (3) connected to the mixing chamber and from which 15the mixed vaporized different deposition materials are streamed onto the substrate supported on the substrate support.  Kalisch provides for plural depositions of material because at least Kalisch recognizes that it is known in the art to stack OLED layers [0006] and Kalisch provides an apparatus capable of applying layers of material [0015].  Kalisch does mention use of at least one injection nozzle [0023], however, Kalisch is silent concerning the inlet element (3) in the deposition chamber being a showerhead or spray nozzle to spray mixed vaporized deposition materials through the spray nozzle successively applying different deposition material layers on the substrate.  However, it was known in the art before the effective filing date of the invention to provide in a deposition chamber having plural evaporators or 5vaporizers including different vaporizable deposition materials, to use a showerhead or spray nozzle  [0038-0041] to jet mixed vaporized deposition materials through the spray nozzle (see Fig. 4)  to form plural films effecting layers ([0005, 0017, 0020]; see clm 21) on the supported substrate (i.e., forming a layered structure) in order to provide homogeneous gas flow and more uniform deposition of materials on the supported substrate as evidenced by Jurgensen [0062-0064; 0060].  In light of the teachings of Jurgensen, it would have been obvious to one of ordinary skill in the art before the effective filing date of   In view of Tyan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the apparatus as defined by the combination above to successively applying different deposition material layers on the supported substrate to form the OLED as it is customary in the art.
	With respect to claim 202, the apparatus as defined by the combination above would provide for at least a first vaporizer and a second vaporizer (i.e., 2 of elements 11-14; see Kalisch Fig. 1) with one vaporizer in first deposition materials among the different deposition materials being heatable and vaporizable, connected to the mixing chamber; and another or second vaporizer in which a second deposition material is evaporable, connected to the -32- LO-201710-112-1-USOFP170114-USWTP0117USmixing chamber to which the first vaporizer is connected.  
	With respect to claim 3, the apparatus as defined by the combination above would provide for a plurality of vaporizers or crucibles in which deposition materials are respectively heatable and vaporizable.  
	With respect to claim 4, the apparatus as defined by the combination above would provide for a plurality of vaporizers or crucibles all disposed outside the deposition chamber to which the plurality of vaporizers are connected (see Kalisch, Fig. 1).  

With respect to claim 6, the apparatus as defined by the combination above would provide for vaporizers with suitable heating which would encompass a heating wall disposed in the deposition chamber and with which a temperature within the deposition chamber is adjustable because Kalisch recognizes this modification chamber as evidenced by [0019].  
With respect to claim 7, the apparatus as defined by the combination above would provide for a plurality of vaporizers with a first pipe (see Kalisch; Fig. 1; 6/7 to 1st pipe) respectively connecting the plurality of vaporizers and the mixing chamber to each other; and a second pipe (see Kalisch; Fig. 1; 8 to 2nd pipe) connecting the mixing chamber and the spray nozzle to each other.
With respect to claims 11 and 12, the apparatus as defined by the combination above would provide for showerhead or spray nozzle (see Jurgensen; Fig.2) with baffle plates (17, 18) of a predetermined dimension including thickness with each having outlet openings defining nozzles or outlet openings (25, 26) in plural lines (see Fig. 4 of Jurgensen).
With respect to claim 13, the baffles as defined by the combination above would be provided in a desired configuration, dimension (i.e., diameter), and spacing or interval from one another as determined via routine experimentation in so long as homogeneous gas flow and more uniform deposition of the deposition materials on the substrate.  Also see claim 17 of Jurgensen.


With respect to claim 15, the apparatus as defined by the combination above would provide for nozzles of the first baffle arranged differently than some of the nozzles of the second baffle as evidenced by Jurgensen; see Fig. 2.
With respect to claim 16, the apparatus as defined by the combination above would appear to provide for a showerhead or spray nozzle which does not move or is stationary as well as the supported substrate evidenced by Kalisch (see Fig. 1) or even Jurgensen (see Fig. 5).  This would enable different deposition material layers to be applied on the supported substrate.
	With respect to claim 18, Kalisch provides a deposition apparatus comprising a single deposition chamber  (1) having evaporators or 5vaporizers including first and second or even different vaporizable deposition materials (11-14; see abstract; see Fig. 1); and a mixing chamber (2) connected to the vaporizers and in which the vaporized deposition materials are mixable, the Kalisch apparatus being capable of use with at least one color (i.e., blue; [0008]); 10the deposition chamber connected to the plurality of vaporizers and the mixing chamber, a substrate support or susceptor (4) on which is supportable a substrate on which the mixed vaporized different deposition materials are deposited; and an inlet element (3) connected to the mixing chamber and from which 15the mixed vaporized different deposition materials are streamed onto the substrate supported on the substrate support.  Kalisch is silent concerning the inlet element (3) being a showerhead or spray nozzle to spray mixed deposition materials to effect a color layered on the substrate through the spray nozzle successively applying different   In view of Tyan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the apparatus as defined by the combination above to successively applying different deposition material layers on the supported substrate to form the OLED as it is customary in the art.

With respect to claim 19, in the apparatus as duplicated and defined by the combination above, each vaporizer would be disposed outside of a given deposition chamber to which the vaporizer is connected. 
With respect to claim 20, in the apparatus as duplicated and defined by the combination above, there would be a showerhead or spray nozzle for each deposition apparatus which would not move or be stationary as well as the supported substrate for each deposition apparatus evidenced by Kalisch (see Fig. 1) or even Jurgensen (see Fig. 5).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claims 1 and 7 above and further in view of Bartlett et al (US 2011/0146571).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests a first heater for the spray nozzle and second heater for the first and second pipes.   However, it was known in the art before the effective filing date of the invention to .
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claims 1 and 7 above and further in view of Korbin et al (US 2004/0261703).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests a deposition sensor for the first and second pipes to sense the amount and pressure of deposition material moving there through.  However, it was known in the art before the effective filing date of the invention to provide connected to a deposition chamber having fluid handling pipes connected thereto with a deposition sensor or detector disposed in the pipes in order to try to keep pressure within the pipes under control and in materials therein in a vapor state so as to minimize and avoid condensation of materials in the pipes as evidenced by Korbin [0033].  In light of the teachings of Korbin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the handling pipes of the apparatus as defined by the combination above with a deposition sensor or detector disposed in the pipes in order to try to keep pressure within the pipes under control and materials therein in a vapor state so as to minimize and avoid condensation of materials in the pipes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claim 1 above and further in view of Keller et al (US 2015/0299853).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests the nozzle or showerhead to be of a shape in accordance with the substrate intended to be treated. However, it was known in the art before the effective filing date of the invention to provide connected to a deposition chamber having a showerhead or spray nozzle of a shape in accordance with the substrate intended to be treated to provide for dynamic processing of a given shaped substrate as evidenced by Keller [0036].  In light of the teachings of Keller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the apparatus as defined by the combination above with a showerhead or spray nozzle of a suitable shape in accordance with the substrate intended to be treated to provide for dynamic processing of a given shaped substrate.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claim 1 above and further in view of Hillman (US 6,409,837).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests the substrate support transferrable or moveable in directions within the chamber.  However, it was known in the art before the effective filing date of the invention to provide connected to a deposition chamber, a driving mechanism to lift and lower the supported substrate relative to the showerhead or spray nozzle to effect suitable spacing there between as evidenced by Hillman (col. 6, lines 37-46).  In light of the teachings of Hillman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the driving mechanism as taught by Hillman in the apparatus as defined by the 
Response to Arguments
All of Applicants’ arguments filed 2/1/2021 are acknowledged and have been fully considered but they are not persuasive.  
Applicants contend that all obviousness rejections based on the teachings of Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) should be withdrawn because Kalisch and Jurgensen do not teach a deposition apparatus to form a plurality of films successively on one substrate in the one single process chamber. The vaporizer connected to a single one vacuum chamber to sequentially supply a plurality of deposition materials only when a substrate is present in the (same) single one vacuum chamber to successively form a plurality of layers on the substrate in one single chamber.
In response, all obviousness rejections based on the teachings of Kalisch, Jurgensen, and Tyan (newly applied) have been maintained.  The apparatus as defined by the combination above would appear to be capable of successively applying plural different deposition material layers on the substrate from a single spray nozzle.  This successive application of different deposition layers from Tyan appears customary in the manufacture of OLEDs.  Thus, it remains that the necessary structure to enable successive deposition different deposition material layers on a supported substrate is taught by the combined teachings of Kalisch, Jurgensen, and Tyan.  Thus, the invention instantly claimed does not appear to rise to a level of clear structural distinction to warrant a grant of patentability. All obviousness rejections based on the teachings of Kalisch in view of Jurgensen, and Tyan including that of supplemental teachings (i.e., Bartlett to Hillman) have been respectfully maintained. 
                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/27/2021